664 F.2d 754
109 L.R.R.M. (BNA) 2974, 92 Lab.Cas.  P 13,166
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.EAST WIND ENTERPRISES, Respondent.
No. 81-7137.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted Nov. 10, 1981.Decided Dec. 4, 1981.

Paul E. Bateman, Washington, D.C., for petitioner.
Samuel L. Holmes, Angell, Holmes & Lea, San Francisco, Cal., for respondent.
On Appeal from the National Labor Relations Board.
Before KENNEDY and SKOPIL, Circuit Judges, and BURNS,* District Judge.
PER CURIAM:


1
There is solid, substantial evidence in the record to support the Board's determination that the employee was discharged for union activities.  The petitioner was able to make no plausible argument to the contrary.


2
The Board requests that in this case we grant an award of attorney's fees against the petitioner for having taken a frivolous appeal to delay enforcement.  As indicated, it is difficult to find any merit at all to the appeal, and we think the Board acted properly in requesting us to consider an award of attorney's fees.  We decline to award them in this case, however, because it has not been the practice to do so in this circuit, but henceforth we will be more favorably disposed to such requests in order to preserve the rights of all parties under the National Labor Relations Act and to protect our own docket.


3
"ENFORCED"



*
 Honorable James M. Burns, Chief Judge, U. S. District Judge for the District of Oregon